Citation Nr: 0828497	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1997 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In June 2005, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In March 2005, the veteran testified at a personal hearing 
before an Acting Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is associated with the claims 
file.  This Acting VLJ is no longer with the Board, and the 
law provides that the VLJ who conducts a hearing must 
participate in any decision made on the appeal.  38 U.S.C.A. 
§ 7.107(c); 38 C.F.R. § 20.707.  Accordingly, in June 2008, 
the Board informed the veteran that the Acting VLJ was not 
available to adjudicate her claim, and that she was entitled 
to another hearing if she so chose.  The veteran did not 
respond as to a preference within the time allotted (30 
days), and so, the Board presumes that she does not wish 
another hearing and will proceed with a decision on the 
record as it stands.    

The veteran also filed a timely appeal with regard to a claim 
for service connection for gastroesophageal reflux disease.  
However, service connection was granted for this disability 
in a March 2008 rating decision.  As this decision was a full 
grant of the benefit sought on appeal, this issue is no 
longer before the Board. 


FINDINGS OF FACT

1. PTSD did not clearly and unmistakably exist prior to 
service, and the veteran is presumed to have been sound with 
regard to PTSD upon entry into service. 

2. The veteran was diagnosed with PTSD in service due to a 
verified in-service stressor. 

3. The veteran has a current diagnosis of PTSD as a result of 
a verified in-service stressor. 



CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

The veteran contends that her current PTSD is the result of 
in-service sexual assault and molestation.  Thus, she 
contends that service connection is warranted for PTSD.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Initially, the Board observes that the medical evidence 
indicates that the veteran has a current diagnosis of PTSD.  
Thus, the Board finds that the veteran has a current 
disability of PTSD.  The question of service connection 
relies on whether there was in-service incurrence or 
aggravation of PTSD.

The Board observes that, at the June 1997 enlistment 
examination, the veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner. 

Clear and unmistakable evidence that the injury or disease 
preexisted service may rebut this presumption.  In this 
regard, the Board notes that there are no records of the 
veteran's pre-service psychiatric treatment associated with 
the claims file.  However, there are multiple records of 
psychiatric treatment in service, beginning approximately one 
year after entrance.  In June 1998, the veteran was treated 
for PTSD, which manifested after testimony she gave with 
regard to an alleged sexual trauma that occurred in September 
1997, and the record reflects that she also reported being 
sexually molested at age 14 and sexually assaulted at age 16.  
August 1998 service treatment records reveal self-reports of 
current suicidal ideation, which led to emergency treatment, 
and that the veteran admitted to a suicide attempt in the 6th 
grade.  A mental health assessment prior to administrative 
separation dated in August 1998 reflects that the veteran had 
been treated for depression as early as age 8, and that she 
had a recent diagnosis of PTSD with depressive features, 
secondary to an alleged assault in September 1997.  The 
provider's comments also indicate that the veteran had a 
diagnosis of borderline personality disorder with self-
defeating features, EPTE (existed prior to enlistment).  
Another August 1998 treatment record shows diagnoses of PTSD, 
EPTE, and borderline personality disorder, severe.

Her August 1998 service separation examination indicates that 
she had a recent diagnosis of PTSD related to a September 
1997 sexual assault as well as borderline personality 
disorder, EPTE.  In September 1998, she was hospitalized for 
suicidal ideation subsequent to an alleged sexual assault a 
few days earlier in August 1998.  Only two records indicate 
that PTSD preexisted service, the August 1998 recommendation 
for administrative separation and an August 1998 treatment 
record.  However, the basis for this description of PTSD as 
preexisting service is unclear, and the Board notes that the 
borderline personality disorder is not described as EPTE on 
these documents, although reported as EPTE on various service 
treatment records.  

Based on the above, the Board finds that the evidence that 
the veteran had PTSD prior to service is not clear and 
unmistakable.  The Board recognizes the veteran's statements 
that she was treated for depression prior to service and that 
she had similar symptoms prior to service to those she had in 
service, such as suicidal ideation, and that she experienced 
sexual trauma prior to service.  There is no evidence 
contemporaneous with the veteran's pre-service treatment that 
reports a diagnosis of PTSD.  Depression and PTSD are 
distinct and separate psychiatric disorders, and it is not 
within the Board's purview to decide which psychiatric 
disorder was producing a particular psychiatric symptom at a 
particular time.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Further, 
there are only two documents that indicate that PTSD was 
preexisting, and these documents are inconsistent with the 
other service treatment evidence of record.  Thus, the Board 
finds such documents unpersuasive as evidence that PTSD was a 
preexisting disability.  Accordingly, the Board concludes 
that PTSD did not pre-exist service, and presumes the veteran 
to have been sound upon entry into service.  

The Board also notes that the March 2000 VA examiner 
indicated that the veteran had been diagnosed with PTSD prior 
to service and had continued symptoms in service.  However, 
again, the Board is unclear as to the basis the March 2000 
examiner had for the assertion that there was a diagnosis of 
PTSD prior to service.  Further, he does not discuss the in-
service assessments that PTSD was due to the alleged 1997 
assault, although he does observe that her stressors were not 
verified.  Moreover, in the original March 2000 examination 
report he states that the veteran's PTSD symptoms were 
exacerbated in service and post-service and compounded by her 
Borderline Personality Disorder, but in a June 2004 addendum, 
he opined that her PTSD symptoms were not exacerbated by 
service and indicated that the veteran had several other 
psychiatric disorders that could have caused her current 
symptoms.  Thus, the examiner's statements with regard to the 
veteran's PTSD symptoms are inconsistent and also were based 
on the understanding that she had unverified stressors, which 
is no longer the case.  Further, the extent to which any 
additional psychiatric disorders result in her symptoms has 
no bearing on whether the veteran's PTSD may be service-
connected, as long as the veteran in fact also has a 
diagnosis of PTSD.  Accordingly, the Board also finds this 
opinion to lack probative value with regard to the question 
of whether PTSD pre-existed service.  Consequently, the Board 
concludes that the presumption of soundness has not been 
rebutted, and the Board presumes the veteran was sound with 
regard to the presence of PTSD upon entry into service.  
Thus, the remainder of the analysis will be to determine if 
service connection is warranted on a direct basis and the 
questions of increase in severity and aggravation need not be 
addressed. 

As indicated, the veteran had a diagnosis of PTSD in service.  
Further, the veteran's PTSD at that time was related to her 
September 1997 assault.  Moreover, the September 2007 VA 
examiner, who indicates that he reviewed the veteran's 
extensive claims file, to include the March 2000 VA 
examiner's report and opinion, stated that the veteran meets 
the criteria for a DSM-IV (Diagnostic and Statistical Manual, 
Fourth Edition) diagnosis of PTSD based on her 1997 sexual 
assault in the Navy.  The Board observes that a response from 
CURR (Center for Unit Records Research, now JSRRC, the Joint 
Services Records Research Center) verified that the veteran's 
charges against her alleged assailant were investigated by 
NCIS and that the assailant was eventually court-martialed 
for a sexual assault on a friend of the veteran, but not for 
any sexual acts against the veteran herself.  The response, 
however, does verify that the veteran knew and was stationed 
with the alleged assailant and that she had filed charges 
against him at the time of the alleged incident.  The Board 
finds such information adequate to consider the alleged 
stressor of a sexual molestation of the veteran verified.  
Thus, the veteran has a current diagnosis of PTSD as a result 
of a verified in-service stressor. 

In conclusion, then, the veteran is presumed to have been 
sound upon entry into service with regard to PTSD.  PTSD was 
first diagnosed in service, and her symptoms and diagnosis 
have continued throughout her appeal.  Her current PTSD has 
also been attributed to a verified in-service stressor.  
Therefore, under both the regulations governing direct 
service connection and those specific to service connection 
for PTSD, the veteran has met the criteria requirements for 
service connection.  Service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.

       ___________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


